         Case 1:21-cv-03574-VSB Document 37 Filed 08/25/21 Page 1 of 1




               D: +1 (212) 225 2508
               cboccuzzi@cgsh.com


                                                                            August 25, 2021

BY ECF
The Honorable Vernon S. Broderick
U.S. District Court for the Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square - Room 518
New York, New York 10007

   Re: Beauregarde Holdings, LLP, et al., v. The Province of La Rioja, No. 21 Civ. 3574 (VSB)

Dear Judge Broderick:

         This firm represents the Province of La Rioja (the “Province”) in the above-captioned
case. I write with the consent of plaintiffs to inform the Court that the parties have reached an
agreement in principle on restructuring terms that will, inter alia, resolve the claims in this
litigation. We accordingly respectfully request that the Court stay any further proceedings in this
matter—including consideration of the motion for summary judgment (ECF No. 17) that is
currently pending and the deadlines set forth in the Case Management Plan (ECF No. 24)—until
further notice from the parties. This is the first request for an adjournment in this matter.

         We will endeavor to inform the Court of any further developments impacting the claims
in this case and would propose to submit a status report on or before September 30, 2021.


                                             Respectfully submitted,



                                             Carmine D. Boccuzzi, Jr.
cc: Counsel of Record (via ECF)
